Judgment, Supreme Court, New York County (Joan Carey, J.), rendered January 26, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing him, as a second felony offender, to a term of 4 Vi to 9 years, unanimously affirmed.
The court properly exercised its discretion in closing the courtroom for the testimony of the undercover officer where the undercover officer feared for his safety and identified a very specific street location, the site of defendant’s arrest, at which he had functioned as an undercover for months and *116had open cases involving drug arrests, and to which he was immediately returning to continue his undercover work (People v Martinez, 82 NY2d 436).
The trial court properly permitted the People to amend the indictment to read "a quantity of heroin” instead of "a quantity of cocaine” after finding that the description of the crime alleged in the indictment as filed was a clerical error; that the proof before the Grand Jury dealt with heroin; and that defendant was neither prejudiced nor surprised by the amendment (CPL 200.70 [1]; People v Heaton, 59 AD2d 704). Concur —Sullivan, J. P., Wallach, Kupferman, Nardelli and Williams, JJ.